DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 22 June 2022 is acknowledged. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 June 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner insulation layer,” the “outer Faraday shield surrounding the inner insulation layer” (Claim 11), and “the proximal surfaces has one of a convex shape and a concave shape” (Claim 12) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: resistor 56. In Fig. 6, the resistor element is labeled as “R.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 26a (Figs. 3A and 3B), Q (Fig. 6), and 41 (Figs. 8A and 8B). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term Mylar® in [0044], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: in at least [0051], “probe 1020” and in [0058] “probe 102” should be amended to “probe 20.” Appropriate correction is required.

Claim Objections
Claims 1, 8, 13 are objected to because of the following informalities: a minor error in antecedent basis. The limitation “a patient’s body” in lines 11-12 (Claim 1), line 3 (Claim 8), line 5 (Claim 13), line 11 (Claim 13) should be amended to “the patient’s body,” as “a patient’s body” has been previously established in the claims and/or claims prior. Appropriate correction is required.
Furthermore, Claim 8 is objected to because of the following informalities: a minor error in antecedent basis. The limitation “the material” does not have established antecedent basis. In order to overcome this objection, it is suggested applicant amend the claim to be dependent on Claim 7 and to read “the ceramic material,” or to [not make the claim dependent on Claim 7 and] amend the claim to read “a material of the base.” Appropriate correction is required.
Claims 2 and 15 are objected to because of the following informalities: “opposite proximal surface” in line 4 (Claim 2) and line 3 (Claim 15) should be amended to “opposite proximal surfaces.” Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9, 13, and 14, and those depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in Claim 4 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of applying prior art, the term “generally” is interpreted as appearing to have a pyramidal shape.
The term “substantially” in Claims 1, 9, and 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of applying prior art, the term “substantially” is interpreted as at least at two points.
Regarding Claim 14, the claim is rendered indefinite by the limitation “presenting information related to a distance from the distal end of the probe to the marker.” It is unclear from the limitations presented in the claims as to how the output device would acquire or calculate such information. For purposes of applying prior art, it is interpreted that the output device acquires the information related to a distance that is calculated by a processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-15 are rejected under 35 U.S.C. 103 as being obvious over Chi Sing et al. (US 20110313288) in view of Bridges et al. (US 6061589).
Regarding Claim 1, Chi Sing teaches a probe for localizing a marker within a patient’s body, (Abstract “markers implantable within or around the target tissue region, and a probe for transmitting and receiving electromagnetic signals to detect one or more markers.”), comprising:
a) a first member, ([0125] “probe 131”), comprising a proximal end, ([0125] “elongate housing 131a”), a distal end configured for placement adjacent a patient’s body, ([0125] “tip 131b on one end of the probe 131 that may be placed against the skin 48 or other tissue and/or otherwise oriented generally towards the marker 220”), and a longitudinal axis extending therebetween (as shown in Fig. 11, re-produced and annotated by examiner below);
b) an antenna assembly adjacent the distal end, ([0125] “one or more antennas 132 on or within a tip 131b”); and
c) a controller, ([0102] “processor 139”), coupled to the antenna elements, ([0102] “the cable 133 may be removably connectable to a connector (not shown) on the controller 139 for electrically coupling the antenna 132 of the handheld probe 131 to the electronics within the controller 139.”), for transmitting transmit signals into a patient’s body and receiving reflected signals, ([0126] “For example, an impulse generator, impulse receiver, and/or gate control may be provided within the processor 139, which may be controlled to emit and receive signals via the antenna(s) 132.”), reflected from a marker within the patient’s body to identify or localize the marker ([0012] “an active reflector marker”).

    PNG
    media_image1.png
    552
    479
    media_image1.png
    Greyscale

Fig. 11 of Chi Sing
However, Chi Sing does not explicitly teach an antenna assembly comprising a base including a planar distal surface extending substantially perpendicular to the longitudinal axis, and a plurality of proximal surfaces extending at an angle relative to the longitudinal axis, each proximal surface including an antenna element to provide a plurality of antenna elements.
In an analogous detection using antennae field of endeavor, Bridges teaches a probe for localizing a marker within a patient’s body, (Abstract “A microwave antenna for use in a system for detecting an incipient tumor in living tissue”), comprising an antenna assembly, (Fig. 20, re-produced and annotated by examiner below), comprising a base, (Column 25 Line 51 “base 855”), including a planar distal surface, (Column 26 Line 19-21 “Other antenna or signal processing arrangements are possible to suppress certain common features, such as planar surfaces.”), extending substantially perpendicular to the longitudinal axis, (shown in Fig. 20, re-produced and annotated below by examiner, the base 855 is perpendicular to coaxial cables 857 and 856), and a plurality of proximal surfaces extending at an angle relative to the longitudinal axis, (Column 25 Lines 47-51 “The first antenna 852A and 852B is a horizontal receiving antenna. The other "bow-tie" antenna 853A and 853A is a vertical illumination antenna. Both of these two "bow-tie" antennas are supported on a planar substrate 851 that in turn is mounted upon a housing 855.”), each proximal surface including an antenna element to provide a plurality of antenna elements (Claim 1 “said antenna comprising: a first radiation element […], a first receiver element […], […], a wide band width transmitter […], a wide band width receiver”).

    PNG
    media_image2.png
    348
    510
    media_image2.png
    Greyscale

Fig. 20 of Bridges
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Chi Sing and Bridges because the arrangement may be used to enhance the detection of specific geometric features, such as the marker implanted in the tissue. Furthermore, the combination provides a more focused and specific energy direction for detection within tissue, rather than exposing more tissue than necessary to the energy.
Regarding Claim 2, the modified probe of Chi Sing teaches all limitations of Claim 1, as discussed above. Furthermore, Bridges teaches wherein the base comprises four proximal surfaces offset from one another around the longitudinal axis (Column 25 Lines 47-49 “The first antenna 852A and 852B is a horizontal receiving antenna. The other "bow-tie" antenna 853A and 853A is a vertical illumination antenna.), and wherein the antenna elements comprise a pair of transmit antenna elements on opposite proximal surfaces, (Column 25 Line 49 “illumination antenna”), and a pair of receive antenna elements, Column 25 Line 48 “receiving antenna”), on opposite proximal surface offset from the transmit antenna elements such that the transmit and receive antennas define bowtie antenna elements configured as a Maltese cross (Column 25 Line 45 “Maltese Cross dipole arrangement 850” and Fig. 20, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bridges because the arrangement may be used to enhance the detection of specific geometric features, such as the marker implanted in the tissue. Furthermore, the combination provides a more focused and specific energy direction for detection within tissue, rather than exposing more tissue than necessary to the energy. The configuration of the antenna elements further improves isolation and ability to discriminate between different targets, thus resulting in improved signal-to-noise ratio, when compared to other antenna configurations.
Regarding Claim 3, the modified probe of Chi Sing teaches all limitations of Claim 2, as discussed above. Furthermore, Bridges teaches wherein each of the proximal surfaces define a plane defining an acute angle relative to the longitudinal axis (Column 25 Line 52 “The central apexes of the two bow-tie antennas,” where the central apexes create a plane of the proximal surfaces including the antenna elements 852A and 852B defining an acute angle relative to the longitudinal axis because they meet at the same point, as shown in Fig. 20, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bridges because the combination provides directivity and simple construction. This is advantageous in detection probes in order to expose a minimum amount of tissue to energy, rather than large expanses of tissue at once.
Regarding Claim 4, the modified probe of Chi Sing teaches all limitations of Claim 2, as discussed above. Furthermore, Bridges teaches wherein the proximal surfaces define a generally pyramidal shape extending from the distal surface to a proximal end of the base (Column X Lines X “The antenna arrangement shown in Fig. 18 (re-produced below) can be improved by replacing the single dipole dihedral horn 805 of Fig. 18 with a Maltese Cross dipole arrangement as shown in Fig. 20 (re-produced above),” where Fig. 18, when replaced with a Maltese Cross dipole arrangement teaches a generally pyramidal shape extending from the distal surface to a proximal end of the base 855).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bridges because the combination provides directivity and simple construction. This is advantageous in detection probes in order to expose a minimum amount of tissue to energy, rather than large expanses of tissue at once.
Regarding Claim 5, the modified probe of Chi Sing teaches all limitations of Claim 1, as discussed above. Furthermore, Chi Sing teaches wherein the controller is configured to determine a distance from the distal end to the marker based at least in part on the transmit and receive signals ([0128] “the processor 139 may analyze the received signals to determine the actual distance from the tip 131b of the probe 131 to the marker 120,” where the received signals are the return of the previously transmitted signals).
Regarding Claim 8, the modified probe of Chi Sing teaches all limitations of Claim 1, as discussed above. Furthermore, Bridges teaches a region adjacent, (Column 16 Line 9 “air-breast interface”), the proximal surfaces provides a dielectric or impedance mismatch with the material of the base to enhance directionality of the transmit signals distally from the probe into a patient’s body (Column 26 Lines 5-9 “the dielectric constant of breast tissue is of the order of nine, and such a large value (relative to a value of one for air) causes substantial reflection and refraction of the incident power at any air-breast interface.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bridges because the combination enhances the ability to detect differences in tissue, thus allowing a user to use the combination to localize a marker implanted in a patient’s tissue.
Regarding Claim 9, the modified probe of Chi Sing teaches all limitations of Claim 1, as discussed above. Furthermore, Bridges teaches wherein the base, (Column 26 Line 52 “guide plate 1011”), comprises slots between adjacent proximal surfaces (Column 26 Lines 51-52 “Maltese Cross antenna 850 is confined by a series of slots 1031”), to substantially isolate the antenna elements from one another (one of ordinary skill in the art at the time of the applicant’s filing would understand that a slot fundamentally creates a gap, thus isolating the antenna elements from one another, as shown in Fig. 22, re-produced below).

    PNG
    media_image3.png
    451
    644
    media_image3.png
    Greyscale

Fig. 22 of Bridges
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bridges because the combination prevents interference between antenna elements and reduces coupling between the antenna elements.
Regarding Claim 13, Chi Sing teaches a system for identifying and localizing a marker within a patient’s body, (Abstract “Apparatus, systems, and methods are provided for localizing lesions within a patient's body, e.g., within a breast. The system may include one or more markers implantable within or around the target tissue region, and a probe for transmitting and receiving electromagnetic signals to detect the one or more markers.”), comprising:
a) a delivery device for delivering a marker into a patient’s body ([0117] “one or more delivery devices 160 for introducing markers 120 into a patient’s body.”); 
b) an antenna probe, ([0125] “probe 131”), comprising a distal end configured for placement adjacent a patient’s body, ([0125] “tip 131b on one end of the probe 131 that may be placed against the skin 48 or other tissue and/or otherwise oriented generally towards the marker 220”), and a longitudinal axis extending therebetween, (as shown in Fig. 11, re-produced and annotated by examiner above), and an antenna assembly adjacent the distal end, ([0125] “one or more antennas 132 on or within a tip 131b”); and
c) a controller, ([0102] “processor 139”), coupled to the antenna elements, ([0102] “the cable 133 may be removably connectable to a connector (not shown) on the controller 139 for electrically coupling the antenna 132 of the handheld probe 131 to the electronics within the controller 139.”), for transmitting transmit signals into a patient’s body and receiving reflected signals, ([0126] “For example, an impulse generator, impulse receiver, and/or gate control may be provided within the processor 139, which may be controlled to emit and receive signals via the antenna(s) 132.”), reflected from a marker within the patient’s body to identify or localize the marker ([0012] “an active reflector marker”).
	However, Chi Sing does not explicitly teach a base including a planar distal surface extending substantially perpendicular to the longitudinal axis, and a plurality of proximal surfaces extending at an angle relative to the longitudinal axis, each proximal surface including an antenna element to provide a plurality of antenna elements.
In an analogous detection using antennae field of endeavor, Bridges teaches a system for identifying and localizing a marker within a patient’s body, (Abstract “A microwave antenna for use in a system for detecting an incipient tumor in living tissue”), comprising an antenna assembly, (Fig. 20, re-produced and annotated by examiner below), comprising a base, (Column 25 Line 51 “base 855”), including a planar distal surface, (Column 26 Line 19-21 “Other antenna or signal processing arrangements are possible to suppress certain common features, such as planar surfaces.”), extending substantially perpendicular to the longitudinal axis, (shown in Fig. 20, re-produced and annotated below by examiner, the base 855 is perpendicular to coaxial cables 857 and 856), and a plurality of proximal surfaces extending at an angle relative to the longitudinal axis, (Column 25 Lines 47-51 “The first antenna 852A and 852B is a horizontal receiving antenna. The other "bow-tie" antenna 853A and 853A is a vertical illumination antenna. Both of these two "bow-tie" antennas are supported on a planar substrate 851 that in turn is mounted upon a housing 855.”), each proximal surface including an antenna element to provide a plurality of antenna elements (Claim 1 “said antenna comprising: a first radiation element […], a first receiver element […], […], a wide band width transmitter […], a wide band width receiver”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Chi Sing and Bridges because the arrangement may be used to enhance the detection of specific geometric features, such as the marker implanted in the tissue. Furthermore, the combination provides a more focused and specific energy direction for detection within tissue, rather than exposing more tissue than necessary to the energy.
	Regarding Claim 14, the modified system of Chi Sing teaches all limitations of Claim 13, as discussed above. Furthermore, Chi Sing teaches an output device for presenting information related to a distance from the distal end of the probe to the marker ([0128] “The distance measurement may be displayed on the display 138 […]. […] the processor 139 may analyze the received signals to determine the actual distance from the tip 131b of the probe 131 to the marker 120”).
	Regarding Claim 15, the modified system of Chi Sing teaches all limitations of Claim 13, as discussed above. Furthermore, Bridges teaches wherein the antenna elements comprise a pair of transmit antenna elements on opposite proximal surfaces, (Column 25 Line 49 “illumination antenna”), and a pair of receive antenna elements, Column 25 Line 48 “receiving antenna”), on opposite proximal surface offset from the transmit antenna elements such that the transmit and receive antennas define bowtie antenna elements configured as a Maltese cross (Column 25 Line 45 “Maltese Cross dipole arrangement 850” and Fig. 20, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bridges because the arrangement may be used to enhance the detection of specific geometric features, such as the marker implanted in the tissue. Furthermore, the combination provides a more focused and specific energy direction for detection within tissue, rather than exposing more tissue than necessary to the energy. The configuration of the antenna elements further improves isolation and ability to discriminate between different targets, thus resulting in improved signal-to-noise ratio, when compared to other antenna configurations.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al. (US 20110313288) and Bridges et al. (US 6061589), as applied to Claim 1 above, and further in view of Lomnitz et al. (US 20140276031).
Regarding Claim 6, the modified probe of Chi Sing teaches all limitations of Claim 1, as discussed above. However, the modified probe of Chi Sing does not explicitly teach a signal generator coupled to one or more transmit antennas of the antenna elements to generate an oscillating signal that is sent to the one or more transmit antennas, which converts the oscillating signal to a pulsed signal for transmission into the patient’s body.
In an analogous microwave imaging field of endeavor, Lomnitz teaches a probe for localizing a marker within a patient’s body, ([0053] “the invention provides a method of detecting or locating cancer in a tissue of a subject comprising the step of contacting the tissue of the subject with an apparatus for enhanced microwave imaging”), comprising a signal generator, ([0027] “transmit-receive subsystem 104”), coupled to one or more transmit antennas of the antenna elements, ([0027] “The transmit-receive subsystem 104 is responsible for generation of the microwave signals, coupling them to the antennas 102a-102e”), to generate an oscillating signal that is sent to the one or more transmit antennas, ([0027] “The generation circuitry can involve oscillators”), which converts the oscillating signal to a pulsed signal for transmission into the patient’s body (one of ordinary skill in the art at the time of the applicant’s filing would understand that converting the oscillating signal to a pulsed signal for transmission into the patient’s body is a rudimentary concept of how antennas work. Antennas convert power, or signals, for transmission, as well as vice versa. See Electronics Hub NPL.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lomnitz because the combination provides an applicable use of the antennas in order to accomplish the intended procedure. The combination further provides a highly accurate technique in locating a specific region of tissue.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al. (US 20110313288) and Bridges et al. (US 6061589), as applied to Claim 1 above, and further in view of Bouton et al. (US 20030036713).
Regarding Claim 7, the modified probe of Chi Sing teaches all limitations of Claim 1, as discussed above. However, the modified probe of Chi Sing does not explicitly teach wherein the base comprises a ceramic material.
In an analogous change in tissue field of endeavor, Bouton teaches a probe, (Abstract “applying electromagnetic energy […]; measuring a resultant signal or a signal returned from the tissue”), wherein the base, ([0098] “antenna or resonant structure 420 is positioned within the confines of a substrate 430.”), comprises a ceramic material ([0099] “the substrate was a ceramic material).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bouton because the ceramic material offers advantages in the design of the antenna, in that it is less sensitive to component and environmental noise, requires less simulation, and is easier to tune or replace. Furthermore, the ceramic material provides impedance matching with body tissue, as taught by Bouton in [0099].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al. (US 20110313288) and Bridges et al. (US 6061589), as applied to Claim 1 above, and further in view of Babcock et al. (US 20180261566).
Regarding Claim 10, the modified probe of Chi Sing teaches all limitations of Claim 1, as discussed above. However, the modified probe of Chi Sing does not explicitly teach shielding surrounding the distal end to shield the antenna elements.
In an analogous antenna field of endeavor, Babcock teaches shielding surrounding the distal end, (shown in Fig. 3, re-produced and annotated by examiner below), to shield the antenna elements ([0137] “the radio frequency shielding structure 9 can shield the antenna 10”).

    PNG
    media_image4.png
    303
    482
    media_image4.png
    Greyscale

Fig. 3 of Babcock
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Babcock because the combination enhances the antenna efficiency and performance. Furthermore, shielding the antenna elements minimizes electromagnetic interference.
Regarding Claim 11, the modified probe of Chi Sing teaches all limitations of Claim 10, as discussed above. Furthermore, Babcock teaches wherein the shielding comprises an inner insulation layer, ([0141] “The package substrate that includes the antenna 10 […] can include […] one or more insulating layers”), and an outer Faraday shield surrounding the inner insulation layer ([0145] “The shielding structure can function as a Faraday cage,” where the Faraday cage is surrounding the insulation layer as the shielding functioning as a Faraday cage runs along the one or more insulating layers).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Babcock because the combination enhances the antenna efficiency and performance. Furthermore, shielding the antenna elements minimizes electromagnetic interference. Furthermore, insulation surrounding the antenna elements protects the elements from outside elements.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al. (US 20110313288) and Bridges et al. (US 6061589), as applied to Claim 1 above, and further in view of Joshi et al. (“Compact Dual Band […]”).
Regarding Claim 12, the modified probe of Chi Sing teaches all limitations of Claim 1, as discussed above. However, the modified probe of Chi Sing does not explicitly teach wherein each of the proximal surfaces has one of a convex shape and a concave shape.
In an analogous antenna field of endeavor, Joshi teaches each of the proximal surfaces, (Design of Antenna “patch”), has one of a convex shape and a concave shape (as shown in Fig. 5, re-produced and annotated by examiner below).

    PNG
    media_image5.png
    176
    416
    media_image5.png
    Greyscale

Fig. 5 of Joshi
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Joshi because the combination creates a radiation pattern with most of the radiations in the forward direction, as taught by Joshi in Result of the patch antenna, which is advantageous in applications in which the radiation must be directed in a highly specific area.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 9-11, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-6, 41, and 47 of U.S. Patent No. 20140309522 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application and the reference patent overlap.
In Claim 1 of the reference patent, a system for identifying a location within a patient’s body comprises a probe comprising a tip configured for placement adjacent a patient’s body, a bowtie transmit antenna in the tip transmit a transmit signal into the body and a bowtie receive antenna in the tip to receive a receive signal that is reflected from the marker, the transmit and receive antennas comprising bowtie antenna elements configured as a Maltese cross, as taught in Claims 1, 2, 13, and 15  of the instant application, where the distal end is the tip and the proximal surfaces including the antenna element are the transmit and receive antennas.
In Claim 3 of the reference patent, a ceramic disk and wherein the antenna elements comprise material on a top surface of the ceramic disk, as taught in Claims 1 and 7 of the instant application, where the base comprising ceramic material is the ceramic disk.
In Claim 4 of the reference patent, the ceramic disk comprises slots between adjacent antenna elements to substantially isolate the antenna elements from one another, as taught in Claim 9 of the instant application.
In Claim 5 of the reference patent, shielding surrounding the tip to shield the transmit and receive antennas, as taught in Claim 10 of the instant application.
In Claim 6 of the reference patent, the shielding comprises an inner insulation layer and an outer Faraday shield surrounding the inner insulation layer, as taught in Claim 11 of the instant application.
In Claim 41 of the reference the patent, a probe apparatus for localizing a marker within a body, the apparatus comprising a transmit antenna to transmit a transmit signal into the body, wherein the transmit antenna is housed in a tip of the probe; a receive antenna to receive a receive signal that is reflected from the marker, wherein the receive antenna is housed in the tip of the probe, as taught in Claims 1 and 13 of the instant application.
In Claim 47 of the reference patent, the transmit antenna is a bowtie antenna element and the receive antenna is a bowtie antenna element, wherein the transmit antenna and the receive antenna together form a Maltese cross antenna, as in Claims 2 and 15 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793